           Case 1:20-cv-00596-AWI-SAB Document 24 Filed 09/17/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATION, AND DISMISSING
                                                      )   CERTAIN CLAIMS AND DEFENDANTS
14                                                    )
     DR. G. UGWUEZE, et al.,
                                                      )   (Doc. No. 21)
15                                                    )
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On August 18, 2020, the Magistrate Judge issued Findings and Recommendations
21   recommending that this action proceed against Defendant Dr. Kokor for retaliation and deliberate
22   indifference to a serious medical need, and all other claims and Defendants be dismissed from the
23   action. (Doc. No. 21.) The Findings and Recommendations were served on Plaintiff and contained
24   notice that objections were due within fourteen days. (Id.) No objections were filed and the time to
25   do so has now passed.
26   ///
27   ///
28   ///
                                                          1
        Case 1:20-cv-00596-AWI-SAB Document 24 Filed 09/17/20 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the Court

2    has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court

3    finds the pending Findings and Recommendations (Doc. No. 21) to be supported by the record and

4    proper analysis

5           Accordingly, it is HEREBY ORDERED that:

6           1.      The Findings and Recommendations issued on August 18, 2020 (Doc. No. 21), are

7                adopted in full

8           2.      This action shall proceed against Defendant Dr. Kokor for retaliation and deliberate

9                   indifference;

10          3.      All other claims and Defendants are dismissed from the action.

11
12   IT IS SO ORDERED.

13   Dated: September 17, 2020
                                                SENIOR DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
